Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Information Disclosure Statement Objection
2.  	The information Disclosure Statements (IDS) filed on 3/26/2021, 01/18/2021, 12/03/2019, and 10/29/2018 have been considered.  
Specification Objections
3.   	The Application’s specification is objected to because of the following informalities: 
The content of specification does not include Cross-References to related applications. See 37 CFR 1.78 MPEP § 211 et seq.  
Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 19 recites “A tangible computer-readable medium (CRM) storing”. However, the specification does not disclose “a tangible CRM storing” as only a non-transitory memory medium”, e.g. can be located outside the computer, e.g. shared hard drive (see spec. [0038]), or a non-volatile machine-readable media such as optical or magnetic storage media (see spec. [0040]). Thus, under the broadest interpretation a see MPEP 2111.05 I.B.III, Ed. 8, Rev. 9, 2012. It is suggested the claim limitation include “non-transitory”, e.g. “A non-transitory tangible computer-readable medium storing”).  

6.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception
	Specifically, representative Claim 1 recites: using an electromagnetic logging tool disposed interior to one or more pipes, transmitting electromagnetic excitation waves and measuring an electromagnetic response at multiple frequencies; based at least in part on a logging speed and a spatial resolution associated with the logging tool and at least one of the pipes, determining a threshold frequency associated with resolution degradation; and determining one or more pipe parameters of the at least one of the pipes by numerical inversion based on the electromagnetic response, a portion of the electromagnetic response corresponding to frequencies equal to or above the threshold frequency being weighted higher than a portion of the electromagnetic response corresponding to frequencies below the threshold frequency.  

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
bold font) above falls into the groupings Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), such as based at least in part on a logging speed and a spatial resolution associated with the logging tool and at least one of the pipes, determining a threshold frequency associated with resolution degradation, e.g. the screen or the graph shows the threshold and the tool’s speed and the depth that one can determine and Mathematical Relationships/Calculations, such as determining one or more pipe parameters of the at least one of the pipes by numerical inversion based on the electromagnetic response, a portion of the electromagnetic response corresponding to frequencies equal to or above the threshold frequency being weighted higher than a portion of the electromagnetic response corresponding to frequencies below the threshold frequency.  Thus, the step 2A – prong I is yes.  
Similar limitations comprise the abstract idea of Claims 16 and 19.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:

 The claims, the additional elements in the preambles “A method, a system, and tangible computer-readable medium storing are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-15, 17-18, and 20 provide
additional features/steps which are part of an expanded algorithm, so these limitations
should be considered part of an expanded abstract idea of the independent claims
(Step 2A, Prong I), recite no additional elements reflecting a practical application

reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.  
AIA  Statement - 35 USC § 102 & 103  
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	 
Claim Rejections - 35 USC § 102 
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 


9.	Claims 1-2, 5-6, 9, 13-17, and 19-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated over Mouget et al, hereinafter Mouget (US 2009/0195244 – of record).
As per Claims 1, 16, and 19, Mouget teaches a method, a system, and a CRM (Fig 6, para 0116, claim 12) comprising: 
using an electromagnetic logging tool disposed interior to one or more pipes (Fig 1, paras 0001-0002, 0010), transmitting electromagnetic excitation waves and measuring an electromagnetic response at multiple frequencies (Fig 10, paras 0069); 

determining one or more pipe parameters of the at least one of the pipes by numerical inversion based on the electromagnetic response (paras 0168, 0189-0190), a portion of the electromagnetic response corresponding to frequencies equal to or above the threshold frequency being weighted higher than a portion of the electromagnetic response corresponding to frequencies below the threshold frequency (paras 0042-0045. See also 0023, 0026, 0029, 0032, 0035).
As per Claims 2, 17, and 20, Mouget teaches the method, system, and CRM of claims 1, 16, and 19, wherein the measured electromagnetic response comprises multiple electromagnetic response signals at multiple respective frequencies (paras 0128, 0210-0211), the portion of the electromagnetic response corresponding to frequencies equal to or above the threshold frequency being a subset of the multiple electromagnetic response signals that have frequencies equal to or above the threshold frequency (paras 0042-0045, 0069, 0156-0157).
As per Claim 5, Mouget teaches the method of claim 1, wherein a first set of one or more pipe parameter values is determined based on the portion of the electromagnetic response corresponding to frequencies equal to or above the threshold frequency (paras 0018, 0042), and a second set of one or more pipe parameter values is determined separately based on the portion of the electromagnetic response 
As per Claim 6, Mouget teaches the method of claim 1, wherein the numerical inversion (paras 0189-0190) comprises minimizing a difference between the measured electromagnetic response and a reference electromagnetic response jointly for the portions corresponding to frequencies equal to or above the threshold frequency and below the threshold frequency, respectively, the difference between the measured and reference electromagnetic response for the portion corresponding to frequencies below the threshold frequency receiving a lower weight than the difference between the measured and reference electromagnetic response for the portion corresponding to frequencies equal to or above the threshold frequency (paras 0042-0044, 0140, 0159, 0166-0171).  
 As per Claim 9, Mouget teaches the method of claim 1, wherein weights associated with the measured electromagnetic response for frequencies below the threshold frequency correspond to degrees of resolution degradation determined based in part on the spatial resolution associated with the logging tool (Table 5, paras 0156-0158). 
As per Claim 13, Mouget teaches the method of claim 1, further comprising selecting the multiple frequencies separately for each of multiple sections of the one or more pipes (Table 5, para 0156).  
As per Claim 14, Mouget teaches the method of claim 1, further comprising selecting the multiple frequencies based on sensitivities of the one or more pipe parameters to electromagnetic response signals at the multiple frequencies (paras 0158, 0164, 0169).
As per Claim 15, Mouget teaches the method of claim 1, further comprising transmitting electromagnetic excitation waves and measuring electromagnetic response signals at a single low frequency and, in response to determining a change in a total thickness of the one or more pipes from the measured low-frequency response signals (Tables 4-5, paras 0155-0157, 0159), wherein reducing the logging speed and transmitting25WO 2018/004658PCT/US2016/040701 electromagnetic excitation waves and measuring electromagnetic response signals at the multiple frequencies (Table 1, paras 0114).
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claims 3-4, and 18 are rejected under 35 U.S.C. 103 as being obvious over Mouget in view of Macune (US patent 6,777,940).
As per Claims 3 and 18, Mouget teaches the method and system of claims 1 and 16, Mouget does not explicitly teach wherein the electromagnetic response comprises a time-domain electromagnetic response signal, the portion of the electromagnetic response corresponding to frequencies equal to or above the threshold Macune teaches the electromagnetic response comprises a time-domain electromagnetic response signal (Fig 8, time-domain), the portion of the electromagnetic response corresponding to frequencies equal to or above the threshold frequency being a portion of the time-domain electromagnetic response signal ending at a threshold time equal to an inverse of the threshold frequency (col 10 lines 34-39, col 11 lines 32-43, col 12 lines 41-49). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mouget having a time-domain response as taught by Macune that would optimize the signal-to-noise ratio at the receiver antenna (Macune, col 12 lines 24-29).
As per Claim 4, Mouget teaches the method of claim 1, Mouget does not explicitly teach wherein the measured electromagnetic response for frequencies below the threshold frequency is weighted by zero. Macune teaches the measured electromagnetic response for frequencies below the threshold frequency is weighted by zero (col 19 line 27, col 11 lines 37-41 – DrvB inactive in “lowest frequency”). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mouget having a zero frequency as taught by Macune that would optimize the signal-to-noise ratio at the receiver antenna (Macune, col 12 lines 24-29).
12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Mouget in view of Wisler et al, hereinafter Wisler (US patent 6,703,837).
As per Claim 7, Mouget teaches the method of claim 1, Mouget does not teach comprising adjusting a logging speed during the transmitting and measuring based at least in part on a selected one of the multiple frequencies. Wisler teaches adjusting a logging speed during the transmitting and measuring based at least in part on a selected one of the multiple frequencies (two transmitters one transmits at low and one at high frequency, the adjusting causing the threshold frequency to not exceed the selected frequency (abstract, col 6 lines 46-62).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mouget to adjust a logging speed by selecting multi-frequencies as taught by Wisler that would facilitate switching high and low frequencies can be transmitted simultaneously to produce signals, which are subsequently detected by the receivers (Wisler, col 3 lines 47-59).
As per Claim 8, Mouget in view of Wisler teaches the method of claim 7, Mouget further teaches wherein the threshold frequency is selected based at least in part on a total thickness of the one or more pipes at a location of the electromagnetic logging tool (paras 0058, 0137-0138, 0184, 0186). 
13.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Mouget in view of Wu et al, hereinafter Wu et al, hereinafter Wu (US 2015/0142320).
As per Claim 10, Mouget teaches the method of claim 1, Mouget does not teaches wherein the threshold frequency is further based on a specified minimum number of signal periods such that the electromagnetic logging tool moves by less than a specified fraction of the spatial resolution during a time period spanning the minimum number of signal periods at the threshold frequency. Wu teaches the threshold  
14.	Claims 11-12 are rejected under 35 U.S.C. 103 as being obvious over Mouget in view of Hou et al, hereinafter Hou (WO2015/053741).
As per Claim 11, Mouget teaches the method of claim 1, further comprising determining, based on the electromagnetic response acquired at a first depth of the electromagnetic logging tool within the one or more pipes (receiver coil ZRX1 is 1.5 inches “first depth” and ZRX2 is 3 inches “a second depth”, para 0158, 0074), and adjusting frequencies for measurement at a second depth (Table 5, paras 0156, 0158, 0169. It is noted that high-resolution measurement (Table 5) is used to improve signal-to-nose). Mouget does not teach a trend of a signal-to-error ratio depending on frequency and adjusting frequencies based on the trend. Hou teaches a trend of a signal-to-error ratio depending on frequency and adjusting frequencies based on the trend (page 2 lines 6-9 and page 15 lines 10-16. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to 
As per Claim 12, Mouget in view of Hou teaches the method of claim 11, Mouget further teaches determining the signal-to-error ratio comprises determining the one or more pipe parameters based on the electromagnetic response acquired at the first depth, computing modelled electromagnetic response signals for a plurality of frequencies based on the one or more pipe parameters, and determining the signal-to-error ratio based on the modelled electromagnetic response signals (paras 0166, 0171, see also 0140-0148).
Conclusion
14.	The following pertinent prior arts/ prior art of record, such as: WO 2015/157270 of Wu et al (Casing string monitoring using electro-magnetic (EM) corrosion detection tool and junction effects correction), US 2010/0017137 of Legendre et al (Method for electromagnetically measuring physical parameters of a pipe), US 20010037675 of Kuo (Pipe testing apparatus and method), US patent 8,854,045B2 of Miles (Electronics for a thin bed array induction logging system).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2865           

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863